Title: From Benjamin Franklin to Benjamin Rush, 18 September 1783
From: Franklin, Benjamin
To: Rush, Benjamin


          
            Dear Doctor,
            Passy, Sept. 18. 1783.—
          
          M. du Trône, who will have the Honour of presenting you this Line, is recommended to me by very respectable Persons, as a young Gentleman of excellent Character, who goes to America with Views of residing there some Years, and practising Chemistry. I beg leave to recommend him to your Protection and good Counsels, and to those Civilities you delight in showing to Strangers of Merit. With great Esteem, I am ever, my dear Friend, Yours most affectionately
          
            B Franklin
            Dr Benja. Rush
          
        